OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be reversed, with costs, and the petition dismissed.
We agree with the dissenters below that the majority improperly substituted its credibility determinations for those of the Police Commissioner (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]), and that a rational basis exists in the record to support the Police Commissioner’s determination that petitioner failed to render all necessary police services. The Police Commissioner did not abuse his discretion in ordering the forfeiture of 15 days’ vacation time because the penalty does not shock judicial conscience in light of the serious nature of the offense (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]; see also Matter of Pell v Board of Educ., 34 NY2d 222, 233 [1974]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
*734On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment reversed, etc.